Order unanimously reversed, without costs, motion granted and complaint dismissed. Memorandum: Plaintiffs wife died when she was trapped in a fire which destroyed the Holiday Inn Northwest located in the Town of Greece. His complaint alleges that her death was caused by the negligence of the town and its officers (among others) in that the town (1) employed inexperienced and incompetent personnel charged with approving building projects and issuing building permits, (2) failed to require the owners of Holiday Inn Northwest to comply with the applicable codes, ordinances and regulations dealing with building and fire safety, (3) failed adequately to inspect the construction of the motel and (4) failed to enforce its own codes and fire safety requirements. Specifically, he alleges that during construction the town officers authorized a change in the original building plans altering the motel design from a design which complied with the codes to one,which did not. He seeks damages for his *774wife’s wrongful death, her conscious pain and suffering and for his loss of consortium. Special Term erred in denying the town’s motion for summary judgment. Plaintiff has alleged no more than a violation by the town of a general duty owed to the public at large, conduct which does not impose upon it any liability to plaintiff (see Sanchez v Village of Liberty, 42 NY2d 876; Gordon v Holt, 65 AD2d 344, mot for lv to app den 47 NY2d 710; Ascrizzi v Kaufman, 57 AD2d 643). (Appeal from order of Monroe Supreme . Court—dismiss complaint.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.